DISMISS and Opinion Filed January 22, 2014




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-00025-CV

                               ERICA STENSON, Appellant
                                          V.
                             HIGH POINTE VILLAGE, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-07145-D

                              MEMORANDUM OPINION
                           Before Justices Moseley, Bridges, and Evans
                                   Opinion by Justice Bridges
       In a letter dated December 5, 2013, the Court informed appellant that her brief was past

due and directed her to file her brief along with an extension motion by December 16, 2013. We

cautioned appellant that failure to file her brief by the requested date would result in dismissal of

her appeal without further notice.       As of today’s date, appellant has not filed a brief.

Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1) &

42.3(b).




130025F.P05                                         /David L. Bridges/
                                                    DAVID L. BRIDGES
                                                    JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

ERICA STENSON, Appellant                          On Appeal from the County Court at Law
                                                  No. 4, Dallas County, Texas.
No. 05-13-00025-CV       V.                       Trial Court Cause No. CC-12-07145-D.
                                                  Opinion delivered by Justice Bridges.
HIGH POINTE VILLAGE, Appellee                     Justices Moseley and Evans, participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, HIGH POINTE VILLAGE, recover its costs of this
appeal from appellant, ERICA STENSON.


Judgment entered January 22, 2014




                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE




                                            –2–